IN THE COURT OF APPEALS OF NORTH CAROLINA

                                           No. COA16-575

                                      Filed: 6 December 2016

Orange County, No. 15 JT 46

IN THE MATTER OF: D.M.O.

          Appeal by respondent-mother from order entered 16 March 2016 by Judge

Beverly A. Scarlett in Orange County District Court. Heard in the Court of Appeals

19 October 2016.


          H. Wood Vann for petitioner-appellee father.

          Appellate Defender Glenn Gerding, by Assistant Appellate Defender Joyce L.
          Terres, for respondent-mother.

          No brief filed for guardian ad litem.

          ELMORE, Judge.


          Respondent-mother appeals from the trial court’s order terminating her

parental rights to D.M.O. (“David”)1 on the ground of abandonment. We vacate and

remand.

                                           I. Background

          Respondent-mother and petitioner-father are the biological parents of David.

The parties resided together with David as a family unit from the date of his birth in

March 2007 until the parties separated in July 2010 due to escalating conflict




1   A pseudonym is used to protect the minor’s identity.
                                    IN RE D.M.O.

                                  Opinion of the Court



between the parties that resulted in respondent-mother committing acts of domestic

violence against petitioner-father. After the parties separated, petitioner-father took

physical custody of David and filed a custody action in Durham County.

      After a hearing, the trial court entered a permanent custody order on 25

January 2011, which granted petitioner-father legal and physical custody of David

and respondent-mother unsupervised visitation on Tuesdays, Thursdays, and

Saturdays.   Respondent-mother and petitioner-father made agreements over the

years to change the times of visitation, based on mutual convenience and changes in

David’s school and extracurricular activity schedules.

      For several years, respondent-mother has struggled with drug addiction and

substance abuse and has been incarcerated multiple times at multiple jails and

prisons for issues related to drugs and other crimes. Relevant to this appeal, she was

incarcerated at Wake County jail from 10 December 2014 to 7 January 2015. She

was incarcerated at Durham County jail, participating in a drug treatment program,

from 23 January to 2 March 2015. She returned to Wake County jail on 9 March and

then was transferred in late July to a prison within the North Carolina Department

of Adult Correction, where she remained until the termination hearing.

      On 28 May 2015, petitioner-father filed a petition to terminate respondent-

mother’s parental rights to David alleging, inter alia, that she “willfully abandoned

[David] for at least six (6) consecutive months immediately preceding the filing of the



                                         -2-
                                   IN RE D.M.O.

                                 Opinion of the Court



petition,” pursuant to N.C. Gen. Stat. § 7B-1111(a)(7). From jail, respondent-mother

handwrote a letter to the clerk of court stating that she did not want her parental

rights terminated, that she had been incarcerated for most of the year, and that she

wanted an attorney.    Respondent-mother also stated that “she ha[d] contacted

[petitioner-father] many, many times[, and she] had either gotten [n]o response or

[petitioner-father responding] ‘No’ & ‘Busy’ on multiple occasions[.]” On 30 June

2015, respondent-mother filed a formal response denying the allegations that she

willfully abandoned David. At some point in July 2015, respondent-mother was

transferred from Wake County jail to Eastern Correctional Institution in Maury,

North Carolina. On 26 August 2015, a guardian ad litem (“GAL”) was appointed for

David.

      On 29 January 2016, the district court held a termination hearing. On 16

March 2016, the trial court entered an order concluding that grounds existed to

terminate respondent-mother’s parental rights based on willful abandonment

pursuant to N.C. Gen. Stat. § 7B-1111(a)(7) and that termination was in David’s best

interests. Respondent-mother appeals.

                                   II. Analysis

      Respondent-mother argues the trial court erred by concluding she willfully

abandoned David pursuant to N.C. Gen. Stat. § 7B-1111(a)(7) because there was

insufficient evidence and findings of her “willfulness.”   In addition, respondent-



                                        -3-
                                      IN RE D.M.O.

                                   Opinion of the Court



mother contends the trial court erred by not requiring David’s GAL to perform his

statutory duties of “offer[ing] evidence and examin[ing] witnesses at adjudication,”

as well as “explor[ing] options with the court at the dispositional hearing.” See N.C.

Gen. Stat. § 7B-601(a) (2015).

A. Standard of Review

      “ ‘This Court reviews a trial court’s conclusion that grounds exist to terminate

parental rights to determine whether clear, cogent, and convincing evidence exists to

support the court’s findings of fact, and whether the findings of fact support the

court’s conclusions of law.’ ” In re C.J.H., __ N.C. App. __, __, 772 S.E.2d 82, 88 (2015)

(quoting In re Huff, 140 N.C. App. 288, 291, 536 S.E.2d 838, 840 (2000)). “If the trial

court’s findings of fact are supported by ample, competent evidence, they are binding

on appeal, even though there may be evidence to the contrary.” Id. (citation omitted).

We review de novo whether a trial court’s findings support its conclusions. See In re

S.N., 194 N.C. App. 142, 146, 669 S.E.2d 55, 59 (2008) (citation omitted), aff’d per

curiam, 363 N.C. 368, 677 S.E.2d 455 (2009).

      However, meaningful appellate review requires that trial courts make “specific

findings of the ultimate facts established by the evidence, admissions and

stipulations which are determinative of the questions involved in the action and

essential to support the conclusions of law reached.” Quick v. Quick, 305 N.C. 446,

452, 290 S.E.2d 653, 658 (1982). “Ultimate facts are the final resulting effect reached



                                          -4-
                                     IN RE D.M.O.

                                   Opinion of the Court



by processes of logical reasoning from the evidentiary facts.” In re Anderson, 151 N.C.

App. 94, 97, 564 S.E.2d 599, 602 (2002) (citation and quotation marks omitted). The

court’s order must include “specific ultimate facts to support the judgment, and the

facts found must be sufficient for the appellate court to determine that the judgment

is adequately supported by competent evidence.” Montgomery v. Montgomery, 32

N.C. App. 154, 156–57, 231 S.E.2d 26, 28 (1977) (citations omitted).

B. Willful Abandonment

      Respondent-mother asserts “the trial court erred in concluding that [her]

parental rights should be terminated solely on the basis of N.C. Gen. Stat. § 7B-

1111(a)(7) when there were no findings of willfulness.”

      N.C. Gen. Stat. § 7B-1111(a)(7) (2015) (emphasis added) establishes grounds

for terminating parental rights when “[t]he parent has willfully abandoned the

juvenile for at least six consecutive months immediately preceding the filing of the

petition or motion.” In the context of abandonment, “[w]illfulness is ‘more than an

intention to do a thing; there must also be purpose and deliberation.’ ” In re S.R.G.,

195 N.C. App. 79, 84, 671 S.E.2d 47, 51 (2009) (quoting In re Searle, 82 N.C. App. 273,

275, 346 S.E.2d 511, 514 (1986)). Because “[w]ilful[l] intent is an integral part of

abandonment and . . . is a question of fact to be determined from the evidence[,]” Pratt

v. Bishop, 257 N.C. 486, 501, 126 S.E.2d 597, 608 (1962), a trial court must make

adequate evidentiary findings to support its ultimate finding of willful intent. See In



                                          -5-
                                     IN RE D.M.O.

                                   Opinion of the Court



re T.M.H., 186 N.C. App. 451, 452, 652 S.E.2d 1, 1 (2007) (remanding for further

findings “[w]here the trial court failed to make findings of fact and conclusions of law

concerning the willfulness of respondent’s conduct”). “Abandonment implies conduct

on the part of the parent which manifests a willful determination to forego all

parental duties and relinquish all parental claims to the child.” In re Young, 346 N.C.

244, 251, 485 S.E.2d 612, 617 (1997) (citation and quotation marks omitted).

      Although “the trial court may consider [a parent’s] conduct outside [the six-

month] window in evaluating [a parent’s] credibility and intentions[,]” C.J.H., __ N.C.

App. at __, 772 S.E.2d at 91 (citations omitted), the “determinative” period for

adjudicating willful abandonment is the six consecutive months preceding the filing

of the petition. Young, 346 N.C. at 251, 485 S.E.2d at 617. Thus, termination based

on abandonment requires findings that “show more than a failure of the parent to

live up to [his or her] obligations as a parent in an appropriate fashion.” In re S.R.G.,

195 N.C. App. at 87, 671 S.E.2d at 53. The findings must “demonstrate that [a parent]

had a ‘purposeful, deliberative and manifest willful determination to forego all

parental duties and relinquish all parental claims’ to [the child].” In re S.Z.H., __

N.C. App. __, __, 785 S.E.2d 341, 347 (2016) (quoting S.R.G., 195 N.C. App. at 87, 671

S.E.2d at 53) (reversing a termination order based on abandonment for insufficient

findings).




                                          -6-
                                       IN RE D.M.O.

                                     Opinion of the Court



      Here, respondent-mother’s behavior between 28 November 2014 and 28 May

2015 is determinative. The trial court’s relevant findings as to respondent-mother’s

conduct during this period follow:

             A. From 2012 to early 2015, when [respondent-mother] was
             not incarcerated, she showed up late for visits and over
             time the visits decreased in frequency. [Respondent-
             mother] was in custody from December 10, 2014 through
             January 7, 2015, and January 23, 2015 through March 2,
             2015, and March 9, 2015 through present.

             B. [David] participates in baseball and basketball.
             [Petitioner-father]  notified    [respondent-mother]   of
             [David’s] game schedule. [Respondent-mother] attended a
             few of the games. She has not attended any games over the
             last year.

             C. To the knowledge of [petitioner-father] and his wife,
             [respondent-mother] last saw [David] in March or April of
             2014. [Respondent-mother] has a history of asking to see
             [David] and now [sic] showing up or calling to cancel the
             visitation.

             ....

             G. [Respondent-mother] did not visit with [David] or
             contact [David] during November 2014 or December 2014.

             ....

             I. On or about January 7, 2015, [respondent-mother] texted
             [petitioner-father] telling [petitioner-father] that she loves
             and misses [David]. [Respondent-mother] did not ask to
             speak to [David] or ask that a message be conveyed to
             [David]. [Respondent-mother] did not exercise Court
             ordered visits with [David] during January 2015.

             J. [Respondent-mother] failed to exercise Court ordered


                                            -7-
                                   IN RE D.M.O.

                                 Opinion of the Court



             visitation during February 2015.

             K. [Respondent-mother] failed to exercise Court ordered
             visitation during March 2015.

             L. [Respondent-mother] failed to exercise Court ordered
             visitation during April 2015.

             M. [Respondent-mother] failed to exercise Court ordered
             visitation during May 2015.

             N. [Respondent-mother] has called in the past and
             requested to speak to [David]. Her request was honored
             (see [petitioner-father’s] Exhibit 2).

             O. [Respondent-mother] has requested visits in the past
             and those visits were allowed by [petitioner-father]. (see
             [petitioner-father’s] Exhibit 2).

             P. [Respondent-mother’s] sister has requested visits with
             [David] and phone calls. Requests were granted (see
             [petitioner-father’s] Exhibit 2).

             Q. [Respondent-mother] testified that she had made
             attempts to call and sent letters but did not keep track of
             when she did so because she did not think she would need
             them. Her recollection was that she sent a letter in April
             and May of 2015. Furthermore, she also sent a small
             number of texts during times she was not in custody.

      Respondent-mother argues these findings are inadequate to establish that she

willfully abandoned David. Specifically, she contends that despite findings that she

was incarcerated for all but 33 of the determinative 180 days preceding the filing of

the termination petition, the court found that she failed to exercise visitation and

attempted to make contacts during this period, yet failed to make “findings that any



                                        -8-
                                     IN RE D.M.O.

                                   Opinion of the Court



of [respondent-mother’s] conduct was willful or manifested a willful intent to abandon

her son.” We agree.

      “[I]ncarceration, standing alone, neither precludes nor requires a finding of

willfulness [on the issue of abandonment,]” In re McLemore, 139 N.C. App. 426, 431,

533 S.E.2d 508, 511 (2000) (citation omitted), and “[d]espite incarceration, a parent

failing to have any contact can be found to have willfully abandoned the child[.]” In

re D.J.D., 171 N.C. App. 230, 241, 615 S.E.2d 26, 33–34 (2005) (citation omitted).

However, the circumstances attendant to a parent’s incarceration are relevant when

determining whether a parent willfully abandoned his or her child, and this Court

has repeatedly acknowledged that the opportunities of an incarcerated parent to

show affection for and associate with a child are limited. See, e.g., In re B.S.O., 234

N.C. App. 706, 711, 760 S.E.2d 59, 64 (2014) (“[A] parent’s opportunities to care for

or associate with a child while incarcerated are different than those of a parent who

is not incarcerated. The opportunities of an incarcerated parent are even more

limited than those of a deported parent . . . .”); In re Shermer, 156 N.C. App. 281, 290,

576 S.E.2d 403, 409 (2003) (“Because respondent was incarcerated, there was little

involvement he could have beyond what he did—write letters to [his children] and

inform DSS that he did not want his rights terminated.” (emphasis added)); In re

Adoption of Maynor, 38 N.C. App. 724, 726–27, 248 S.E.2d 875, 877 (1978) (“[T]he

fact that the respondent was unable to locate his son and was unable to make support



                                          -9-
                                    IN RE D.M.O.

                                  Opinion of the Court



payments as a result of his incarceration, is inconsistent with a willful intent to

abandon his son.” (emphasis added)); see also D.J.D., 171 N.C. App. at 240, 615 S.E.2d

at 33 (affirming termination of parental rights based in part upon abandonment,

“acknowledg[ing] that incarceration limited [the parent’s] ability to show affection”);

In re J.L.K., 165 N.C. App. 311, 318–19, 598 S.E.2d 387, 392 (2004) (upholding a

termination order based upon neglect, stating that “[a]lthough his options for

showing affection [while incarcerated] are greatly limited, the respondent will not be

excused from showing interest in his child’s welfare by whatever means available”).

Additionally, the effects of a parent’s addiction may be relevant when considering

evidence related to willfulness on the issue of abandonment. See, e.g., S.R.G., 195

N.C. App. at 86, 671 S.E.2d at 52 (analyzing findings relating to a parent’s failure to

comply with her case plan and continued substance abuse, explaining that “[t]hese

are failings that do not inherently suggest a willful intent to abandon, as they are

subject to other explanations—uncontrolled addiction, for example” (citations

omitted)); Bost v. Van Nortwick, 117 N.C. App. 1, 18, 449 S.E.2d 911, 921 (1994) (“Our

review of respondent’s inability to pay child support due to his dependency on alcohol

and related financial problems does not support a finding of willful abandonment.”).

      Furthermore, our cases have consistently recognized that the finding of willful

intent for abandonment under N.C. Gen. Stat. § 7B-1111(a)(7) is something greater

than that of the willful intent for leaving a child in foster care without making



                                         - 10 -
                                      IN RE D.M.O.

                                    Opinion of the Court



reasonable progress under N.C. Gen. Stat. § 7B-1111(a)(2). See, e.g., In re J.L.H., 224

N.C. App. 52, 54, 741 S.E.2d 333, 335 (2012) (“The willful leaving of the juvenile in

foster care is ‘something less than willful abandonment’ and ‘does not require a

showing of fault by the parent.’ (citation omitted)); S.N., 194 N.C. App. at 146, 669

S.E.2d at 59. Under N.C. Gen. Stat. § 7B-1111(a)(2), “[w]illfulness is established

when [a parent] had the ability to show reasonable progress, but was unwilling to

make the effort.” In re D.C., 225 N.C. App. 327, 330, 737 S.E.2d 182, 185 (2013)

(emphasis added) (citation and quotation marks omitted). In determining willfulness

in this context, “[i]t is significant that the tasks assigned . . . were within [a parent’s]

ability to achieve, and did not require financial or social resources beyond [a parent’s]

means.” In re McMillon, 143 N.C. App. 402, 410, 546 S.E.2d 169, 175 (2001); see also

In re Matherly, 149 N.C. App. 452, 455, 562 S.E.2d 15, 18 (2002) (“Evidence showing

a parents’ ability, or capacity to acquire the ability, to overcome factors which resulted

in their children being placed in foster care must be apparent for willfulness to

attach.” (emphasis added) (citation omitted)).

       In D.J.D., this Court considered the termination of parental rights under

willful abandonment when the parent was incarcerated during the relevant six-

month period. 171 N.C. App. at 241, 615 S.E.2d at 33–34. In that case, the trial court

found that, inter alia, while the respondent had been in custody, “he . . . had

absolutely no contact with his children”; “[h]e ha[d] made no telephone calls, sent any



                                           - 11 -
                                     IN RE D.M.O.

                                   Opinion of the Court



cards, written any letters, nor arranged for any gifts”; “no one acting on his behalf

(family member or friend) had contacted the Department of Social Services [DSS]

requesting a visit with or attempting to communicate with [his] children”; and he had

paid “no child support . . . but . . . was not employed at the time.” Id. at 235, 615

S.E.2d at 30. The trial court also found that although the respondent “did have

contact with his mother, sister, and the children’s mother,” he never requested those

individuals, or any other family member or friend, to contact DSS to check on the

welfare of his children nor to ascertain an address where he could send letters to his

children. Id. Additionally, the court found that “[a]lthough respondent is limited as

to what he can do at this time to provide for his children while he is incarcerated, he

has failed to provide any contact, love, or affection for his children,” id. at 236, 615

S.E.2d at 30, and, therefore, terminated his parental rights under abandonment. On

appeal, we held that these findings were sufficient to terminate the respondent’s

parental rights based on abandonment, since they established that the respondent,

although able to while incarcerated, “ha[d] taken none of the steps to develop or

maintain a relationship with his children.” Id. at 241, 615 S.E.2d at 34.

      In B.S.O., this Court considered a parent’s deportation to another country in

the context of termination based on abandonment and analogized deportation with

incarceration, noting that “[t]he opportunities of an incarcerated parent are even

more limited than those of a deported parent, . . . [who] would be free to work, send



                                          - 12 -
                                     IN RE D.M.O.

                                   Opinion of the Court



funds to support a child, or communicate with a child by phone, internet, or mail from

his own country.” 234 N.C. App. at 711–12, 760 S.E.2d at 64. The B.S.O. Court noted

several findings made by the trial court, including that the deported parent failed to

“provide[ ] any financial support for the children although [he had] the ability to do

so,” had “no known disabilities,” and had on one occasion contacted his social worker

while in Mexico but otherwise made no effort to keep updated on his children while

they were in custody. Id. at 711, 760 S.E.2d at 63. The B.S.O. Court explained that

“[b]oth the evidence and the court’s findings reflect that respondent-father’s arrest

and subsequent deportation did not prevent him from communicating with his

children and [the agency that retained custody of his children].” Id. at 713, 760 S.E.2d

at 65 (emphasis added).      Accordingly, we upheld the termination based upon

abandonment because the findings “show[ed] that, during the relevant six-month

period, respondent-father ‘made no effort’ to remain in contact with his children or

their caretakers and neither provided nor offered anything toward their support”

although able. Id. at 711, 760 S.E.2d at 64.

      Here, despite finding that respondent-mother had a history of substance abuse

and was incarcerated for multiple periods spanning across each of the determinative

six months, the court also found that, during those months, respondent-mother failed

to exercise visitation and to attend David’s sports games, and failed to contact David

during three of those months. Yet the court never made findings addressing how



                                          - 13 -
                                    IN RE D.M.O.

                                  Opinion of the Court



respondent-mother’s periodic incarceration at multiple jails, addiction issues, or

participation in a drug treatment program while in custody might have affected her

opportunities to request and exercise visitation, to attend games, or to communicate

with David. The trial court made no findings establishing whether respondent-

mother had made any effort, had the capacity, or had the ability to acquire the

capacity, to perform the conduct underlying its conclusion that respondent-mother

abandoned David willfully. Unlike in D.J.D., the trial court here made no findings

indicating that it considered the limitations of respondent-mother’s incarceration, or

that respondent-mother was able but failed to provide contact, love, or affection to

her child while incarcerated. Unlike in B.S.O., the trial court here made no findings

related to respondent-mother’s ability but failure to provide financial support or her

abilities but failures to make efforts to communicate with her child or her child’s

caretakers.

      We conclude that the trial court’s findings (subparts B, I-M) are inadequate to

support its conclusion of willful abandonment, as these findings fail to address

respondent-mother’s efforts or ability to request and exercise visitation, to attend

David’s sports games, or to communicate with David, particularly in light of the

incomplete findings relating to her history of substance abuse and periodic

incarcerations at multiple jails spanning each of the determinative six months, as

well as the evidence of her participation in drug rehabilitation program while in



                                         - 14 -
                                     IN RE D.M.O.

                                   Opinion of the Court



custody and petitioner-father’s testimony that he was not as receptive to her having

a relationship with David while she was in and out of custody.

      The trial court’s remaining findings, identified as subparts A–S, are

inadequate to support a conclusion on the issue of abandonment. Subparts C and Q

are either recitations of testimony without the force of a finding of fact. See In re

M.R.D.C., 166 N.C. App. 693, 699, 603 S.E.2d 890, 894 (2004) (“Recitations of the

testimony of each witness do not constitute findings of fact by the trial judge . . . .”

(citations and quotation marks omitted)).          Subparts A, G, H, N, O, and P are

insufficiently specific, in that these findings fail to identify specific conduct within

the determinative period. Subparts (D, E, F, P, R, and S fail to address factual

grounds which could support a conclusion that respondent-mother willfully

abandoned David.      Thus, the trial court’s findings do not demonstrate that

respondent-mother     had    a   “purposeful,      deliberative   and   manifest   willful

determination to forego all parental duties and relinquish all parental claims to

[David].” S.Z.H., __ N.C. App. at __, 785 S.E.2d at 348 (citation and quotation marks

omitted).

      Nonetheless, “when a court fails to make appropriate findings or conclusions,

this Court is not required to remand the matter if the facts are not in dispute and

only one inference can be drawn from them.” In re J.K.C., 218 N.C. App. 22, 39, 721

S.E.2d 264, 276 (2012) (citation and quotation marks omitted). Here, however, there



                                          - 15 -
                                     IN RE D.M.O.

                                   Opinion of the Court



are material conflicts in the evidence relating to the issue of respondent-mother’s

willfulness that were not resolved by the trial court’s order.

C. Conflicts in Evidence

      According to petitioner-father’s testimony, respondent-mother never sent any

letters addressed to him or David during the relevant six-month period; he was

receptive to respondent-mother having a relationship with David, except “[he] wasn’t

as receptive” “when [he] was getting text messages from the jail that [respondent-

mother] was in jail every other week or every other month”; respondent-mother never

called him from Durham County jail between 23 January and March 2015; she never

asked him in January 2015 if David could participate in her birthday; she never called

him on 3 March 2015 for David’s birthday; and she never texted him between 2 and

9 March 2015, when she was temporarily released from jail.

      According to respondent-mother’s testimony, however, she called petitioner-

father on 7 January when she was released from jail and texted him about seeing

David, but he “texted [her] back saying that they had plans”; she called petitioner-

father “several times” between 7 and 23 January and he failed to answer; she called

him twice when she was in Durham County jail between 23 January and 2 March,

but he never accepted the calls; she called petitioner-father several times on 3 March

to speak with David on his birthday but petitioner-father never answered; she then

sent text messages asking to see David for his birthday sometime that week “[a]nd



                                          - 16 -
                                      IN RE D.M.O.

                                    Opinion of the Court



when [petitioner-father] didn’t response to any of those texts, [she] sent one

[requesting that he] . . . at least tell [David she] love[s] him and happy birthday.”

Respondent-mother testified that she made several phone calls and wrote several

letters “but when [petitioner-father] didn’t call [her] back, . . . there was nothing [she]

could do.” When asked why she did not exercise visitation when she was released

from jail in late November 2014, she replied: “Because [petitioner-father] had cut off

the visits. He was not allowing me to see [David].” Respondent-mother stated that

between 9 March and 28 May, she tried to contact petitioner-father about David by

sending letters to petitioner-father’s address, “sen[ding] one [letter] every month” but

“[she] never got any response.”

      We recognize that the power to observe and listen to all the witnesses in a

termination hearing “allows the trial court to ‘detect tenors, tones and flavors that

are lost in the bare printed record read months later by appellate judges.’ ” Adams

v. Tessener, 354 N.C. 57, 63, 550 S.E.2d 499, 503 (2001) (citation omitted). Although

it was certainly within the court’s discretion to discredit respondent-mother’s

testimony regarding her attempts to contact petitioner-father about David and to

attempt to request and exercise visitation, the current findings are inadequate or fail

to resolve conflicts in the evidence material to a conclusion that respondent-mother

abandoned David willfully, particularly: whether and to what extent respondent-

mother called, texted, and mailed letters during the relevant period; whether and to



                                           - 17 -
                                    IN RE D.M.O.

                                  Opinion of the Court



what extent respondent-mother was able to participate in exercising parental duties

on account of her periodic incarceration at multiple jails; and whether and to what

extent petitioner-father hindered respondent-mother from communicating with

David or exercising visitation; among other evidentiary findings relevant to

determining the ultimate finding of willfulness in the context of abandonment.

      Without further fact-finding, we cannot determine whether the trial court’s

conclusions are supported by its findings. Accordingly, we vacate the termination

order and remand to the trial court for further findings and conclusions relating to

the issue of the willfulness of respondent-mother’s conduct during the relevant six-

month period, in order for the trial court to determine whether petitioner-father

proved the ground of willful abandonment. See, e.g., In re F.G.J., 200 N.C. App. 681,

694, 684 S.E.2d 745, 754 (2009) (vacating a termination order and remanding for

further fact-finding to address when “the trial court’s current findings [were]

insufficient to permit this Court to review its decision under N.C. Gen. Stat. § 7B-

1111(a)(2)”). The trial court must resolve material conflicts in the evidence related

to the willfulness of respondent-mother’s conduct and may, in its discretion, receive

additional evidence in order to do so. In re D.R.B., 182 N.C. App. 733, 738–39, 643

S.E.2d 77, 81 (2007) (vacating and remanding termination order for entry of adequate

findings of fact and conclusions of law to demonstrate grounds for termination and

permitting the trial court to receive additional evidence on remand).



                                         - 18 -
                                     IN RE D.M.O.

                                   Opinion of the Court



      We have considered respondent-mother’s remaining argument that the trial

court erred by failing to require the GAL to perform his statutory duties of “offer[ing]

evidence and examin[ing] witnesses at adjudication,” as well as “explor[ing] options

with the court at the dispositional hearing.” See N.C. Gen. Stat. § 7B-601(a) (2015).

Although the record and transcript as developed do not permit us to engage in a

meaningful review, the record demonstrates that the GAL presented his best-

interests report, listened to respondent-mother’s testimony during adjudication, and

participated during the dispositional phase of the termination hearing but is unclear

as to when the GAL arrived and left the court room during the proceedings. We

emphasize that adherence to the GAL program by both the GAL and the trial court

is critically important to ensure minors’ best interests are protected and served.

                                   III. Conclusion

      The trial court failed to enter adequate findings of fact and conclusions of law

to demonstrate grounds for termination regarding N.C. Gen. Stat. § 7B-1111(a)(7).

In addition, the trial court’s order fails to resolve material conflicts in the evidence

relevant to a conclusion that respondent-mother willfully abandoned David.

Accordingly, we vacate the trial court’s order and remand for further findings of fact

and conclusions of law regarding N.C. Gen. Stat. § 7B-1111(a)(7). The trial court may

hear and receive additional evidence.

      VACATED AND REMANDED.



                                          - 19 -
                        IN RE D.M.O.

                      Opinion of the Court



Judges HUNTER, JR. and DILLON concur.




                             - 20 -